Citation Nr: 0512902	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the veteran and his wife testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  In order for a claim for service connection for PTSD 
to be successful, there must be: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  In this 
case, as additional evidence is needed the Board is remanding 
the case to develop additional evidence. 

The veteran has reported several traumatic experiences, or 
stressors, during service.  The veteran has provided some 
information and details about the stressors, but the present 
information is not sufficient to verify that the stressors 
occurred.  Some of the reported stressors may be verifiable 
with additional information from the veteran, and through 
searches of military records.  On remand, the Board is 
requesting attempts, as described herein, to verify such 
stressors.

In this regard, from September 1970 to June 1971, the veteran 
served as a personnel specialist at Headquarters, Third Army, 
Fort McPherson, Georgia.  He reportedly worked in the office 
that handled casualty programs, including notification of 
surviving family members.  The appellant relates as a 
stressor one occasion when he was ordered to accompany a 
casualty assistance officer to the home of a veteran's 
surviving parents to notify them that their son had been 
killed in Vietnam.  On remand, the veteran will be asked to 
provide additional details about that assignment.  VA will 
then request a search of military records to attempt to 
verify that occurrence. 

Additionally, the veteran served in Vietnam from January 1969 
to January 1970.  He reports that the area where he served 
was subject to frequent mortar attacks.  The Board notes that 
the area would have been the site where Headquarters and Main 
Support Company was billeted during this term.  He has 
related particular attacks, including having five artillery 
rounds hit a building in which he was working, and having 
enemy artillery strike and explode an ammunition dump near 
his company's area.  The AMC or RO should request a search of 
military records to attempt to verify those incidents.

If sufficient additional information about the veteran's 
claimed stressors is obtained, the appellant should have a VA 
psychiatric examination, to address the likelihood that 
current PTSD is attributable to a stressor that can be 
verified.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ask the veteran 
to provide additional details about the 
time he accompanied an officer to notify 
parents of their son's death.  Any or all 
of the following information could help 
in attempts to verify the stressor: a) 
the precise town within DeKalb County, 
Georgia, where the parents lived; b) the 
actual or approximate date in late 1970 
or early 1971 when the notification 
occurred; and particularly, c) the full 
or last name of the deceased soldier.

2.  Following the receipt of the 
veteran's response, or if no response is 
received within a reasonable period of 
time, then the AMC or RO should request 
from the United States Armed Services 
Center for Unit Records Research (CURR) a 
search of military records to corroborate 
specific stressors reported by the 
veteran.  In this respect, the veteran 
served in Vietnam from January 1969 to 
January 1970 with the 185th Maintenance 
Battalion which was reportedly stationed 
at Long Binh.  He reports being under 
frequent mortar attacks, including one 
occasion when five rounds hit a building 
he was in.  He also reports that in mid 
January 1970 enemy mortars hit and 
exploded an ordnance ammunition bunker 
belonging to "Third Ordnance" in Long 
Binh.  Based on this, please ask CURR to 
report whether unit records corroborate 
the claim of: 1) mortar attacks on the 
185th, between January 1969 and January 
1970; and/or, 2) a mortar attack causing 
damage or destruction of an ammunition 
bunker belonging to Third Ordnance (Long 
Binh) in mid January 1970.

From September 1970 to June 1971, the 
veteran reportedly worked with casualty 
assistance programs at Third Army 
Headquarters, Fort McPherson, Georgia.  
In particular he reports accompanying a 
survivors' assistance officer to a home 
to notify parents of their son's death in 
action.  He indicates that this occurred 
during the winter months, late 1970 or 
early 1971.  If the veteran provides 
additional details regarding that 
assignment, such as the parents' town, a 
more exact date, or the family's name, 
please ask CURR to search military 
records seeking corroboration of the 
veteran's participation in a death 
notification visit.

3.  If and only if information 
corroborating or supporting the 
occurrence of any of the claimed 
stressors is obtained, then the AMC or RO 
should schedule the veteran for a VA 
psychiatric examination.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
be informed which specific stressor is 
independently verified or corroborated by 
military records.  The examiner should 
then provide an opinion whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the corroborated or 
supported stressors are sufficient to 
have led to the veteran's PTSD.

4.  Thereafter, the AMC or RO should 
review the veteran's claim.  If the claim 
remains denied, the AMC or RO should 
prepare a new rating decision and issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


